internal_revenue_service department of the treasury number release date index number washington dc person to contact gerard traficanti id telephone number refer reply to cc intl plr-130790-00 date date taxpayer taxpayer taxpayer date a field_service_advice date b dear legend this replies to letters dated date and date in which taxpayer requests an extension of time under sec_301_9100-3 to file the agreement required by sec_1_1503-2b iii for the tax_year ended on date b the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process on date a taxpayer and taxpayer entered into a tax-free reorganization with taxpayer changing its name to taxpayer the reorganization was a reverse_acquisition within the meaning of sec_1_1502-75 when taxpayer filed its consolidated federal_income_tax return for the tax_year ended on date b it was unaware that the reverse_acquisition constituted a triggering event requiring the recapture of the dual consolidated losses relating to taxpayer and its subsidiaries taxpayer became aware of this fact when it reviewed field_service_advice and realized that it should have satisfied the requirements in sec_1 g iv b so that the reverse_acquisition would not constitute a triggering event this request for relief is made before the failure to satisfy the requirements in sec_1 g iv b iii is discovered by the service sec_301 -1 b defines a regulatory election as an election whose due in re plr-130790-00 date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_1503-2b iii fixes the time to file the agreement therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the agreement required by sec_1 g iv b iii for the tax_year ended on date b the granting of an extension of time to file the agreement is not a determination that taxpayer is otherwise eligible to file the agreement sec_301_9100-1 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to your authorized representative sincerely s allen goldstein reviewer office of the associate chief_counsel international
